Detailed Action
This action is in response to amendments filed on 01/28/2021. 
This application was filed on 06/01/2018 claiming priority to Korean application no. KR10-2017-0113345 filed on 09/05/2019 and provisional application 62/514136 filed on 06/02/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Claims 21-40 are rejected.
Claims 1-20 are canceled. 

Applicant’s Response



Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.
	    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	
Claim 21-25, 27, 29-30, 31-35, 37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0299685 A1, referred hereinafter as D1) in view of Chaudhri et al. (US 2016/0070466 A1, referred hereinafter as D2) in view .  

As per claim 21, D1 discloses 
 An electronic device comprising, (D1, figure 1, 0014, 0033, discloses keyboard system having trained neural networks.)
a display, (D1, figure 1).  
 a memory storing a machine learning model; and at least one processor configured to, (D1, figure 1, 3 and accompanying text).   
control to output, via the display, a first virtual keyboard, (D1, figure 1, and 3 discloses/shows displaying of keyboard on screen.).   
obtain a first drawing input on the output first virtual keyboard, (D1, figure 1, 0019, 0022-0024, 0032 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard.). 
normalize the first drawing input for applying the normalized first drawing input to the machine learning model, (D1, figure 1, 4, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features matrix based on the user input/swipe, where spatial feature matrix includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), non-linear functions including normalized exponential functions are applied to the spatial features matrix  
obtain, by applying the normalized first drawing input to the machine learning model, a first word corresponding to the normalized first drawing input, (D1, figure 1, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user input/swipe, where spatial feature includes normalized trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into trained neural network, and the neural networks outputs characters/words based on the spatial features.).  
obtain a second drawing input on the output… virtual keyboard, (D1, figure 1, 0019, 0022-0024, 0032-0033 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user inputs/swipes, where spatial feature includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into trained neural network, and the neural networks outputs characters/words based on the spatial features.).  
normalize the second drawing input for applying the normalized second drawing input to the machine learning model which is used for the normalized first the drawing input, (D1, figure 1, 4, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features matrix based on the user  
and obtain, by applying the normalized second drawing input to the machine learning model which is used for the normalized first drawing input, a second word corresponding to the normalized second drawing input, (D1, figure 1, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user inputs/swipes, where spatial feature includes normalized trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into trained neural network, and the neural networks outputs characters/words based on the spatial features.).  
D1 fails to expressly disclose - receive a user input to replace the first virtual keyboard with a second virtual keyboard; based on the received user input, replace the first virtual keyboard with the second virtual keyboard, the second virtual keyboard being displayed on the display differently from the first virtual keyboard… obtain second input on the output second virtual keyboard. 
D2 (figures 11A-14A, 0031-0037) discloses/displays receive a user input to replace the first virtual keyboard with a second virtual keyboard (e.g. ergonomic and/or resized version); based on the received user input, replace the first virtual keyboard with 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing ergonomic virtual keyboard to a user so that the user can easily reach various keys as disclosed by D2 (abstract).
D1/D2 discloses first and second drawing inputs and machine learning system outputting words based on drawings inputs; however, D1/D2 fails to expressly disclose – wherein the first drawing input on the first virtual keyboard is different from the second drawing input on the second virtual keyboard that is displayed differently from the first virtual keyboard, and the first word obtain via the [system] is a same word as the second word obtained via the [system].  
D5 discloses/demonstrates tracing/drawing inputs on first virtual keyboard (e.g. landscape, pages 2-13) and second virtual keyboard (e.g. portrait, pages 14-21) that the first drawing input on the first virtual keyboard is different from the second drawing input on the second virtual keyboard that is displayed differently from the first virtual keyboard, and the first word obtain via the machine learning model is a same word as the second word obtained via the machine learning model (e.g. for the words “more” and “text”, different tracing/drawing input is inputted on the touchscreen depending on the keyboard being of landscape or portrait type, where the different tracing/drawing 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the first drawing input on the first virtual keyboard is different from the second drawing input on the second virtual keyboard that is displayed differently from the first virtual keyboard, and the first word obtain via the [system] is a same word as the second word obtained via the [system].  This would have been obvious with predicable results of outputting words/text based on user tracing over particular letters on a displayed keyboard as disclosed by D5 and known in the art.
D1/D2/D5 discloses normalizing plurality of drawing inputs and applying the normalized drawing inputs to the machine learning model; however, D1/D2/D5 fail to expressly disclose the concept of – obtaining a second drawing input on the second virtual keyboard, and normalizing the second drawing input. 
D6 (col. 2 lines 34-38, col. 4 lines 9-51, col. 6 lines 59-61, col 7 col. 8 lines 10-50, col. 18 lines 4-10) discloses the concept of obtaining a second and/or any number drawing inputs on the second or any number of different virtual keyboards (e.g. ATOMIK, QWERTY keyboards on PDAs, cell phones, laptops etc., as well as different language keyboards) , and normalizing the second drawing inputs, and feeding the normalized drawing inputs to various modules/functions in order to determine words.   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D6 as noted above.  This would have been obvious for purpose of 

As per claim 22, the rejection of claim 21 further incorporated, D1 discloses, 
wherein the first drawing input forms a first trajectory passing through a plurality of keys on the first virtual keyboard, (D1, figure 1, 0019, 0022-0024, 0032 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard.).  

As per claim 23, the rejection of claim 22 further incorporated, D1 discloses,
wherein the at least one processor is configured to obtain the first word by applying normalized coordinate information of the first trajectory and normalized coordinate information of the first virtual keyboard to the machine learning model, (D1, figure 1, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user input/swipe, where spatial feature includes normalized trajectory information (e.g. location of gesture, direction, curvature, keys traversed, location of keys), the spatial features  

As per 24, the rejection of claim 23 further incorporated, D1 discloses,
wherein the at least one processor is configured to obtain the first word by applying information indicating a formation direction of the first trajectory to the machine learning model, (D1, figure 1, 0019, 0022-0024, 0032-0033 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user input/swipe, where spatial feature includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into trained neural network, and the neural networks outputs characters/words based on the spatial features.).  

As per claim 25, the rejection of claim 22 further incorporated, D1 discloses,
wherein the at least one processor is further configured to normalize the first drawing input by normalizing the first trajectory, and apply the normalized first drawing input to the machine model by apply the normalized trajectory to the machine learning model, (D1, figure 1, 4, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features matrix based on the user input/swipe, where spatial feature matrix includes trajectory information (e.g. location  

As per claim 27, the rejection of claim 21 further incorporated, D1 discloses,
wherein the at least one processor is further configured to: display a plurality of recommended words obtained from the first drawing input on the first virtual keyboard, receive a user's selection to select one of the plurality of the recommended words; identify the selected recommended word as the first word, (D1, 0023-0025, 0035, 0045-0047, figure 1 shows/discloses displaying plurality of suggested/recommended words based on user input on the virtual keyboard, where the user may select one of the words as the first based on tapping on the suggested word included in the suggested area 38A-38B as shown in figure 1). 

As per claim 29, the rejection of claim 1 further incorporated, D1 discloses,
wherein the machine learning model is trained by using at least one of a gated recurrent unit (GRU) algorithm or a connectionist temporal classification (CTC) algorithm, (D1, figure 1, 0019, 0022-0024, 0032-0034, 0088, 0100  

As per claim 30:
The rejection of claim 21 further incorporated. 
D1 fails to expressly disclose wherein at least one of sizes, shapes or arrangements of keys of the first virtual keyboard and the second virtual keyboard are different from each other.
D2 (figures 11A-14A, 0031-0037) discloses/displays receive a user input to replace the first virtual keyboard with a second virtual keyboard, where the second keyboard is resized and has different arrangement of keys. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing ergonomic virtual keyboard a user so that user can easily reach various keys as disclosed by D2 (abstract). 

As per claims 31-35, 37, and 39-40:
Claims 31-35, 37, and 39-40 are method and medium claims corresponding to system claims 21-25, 27, and 29-30 are of substantially same scope. 
Accordingly, claims 31-35, 37, and 39-40 are rejected under the same rational as set forth for claims 21-25, 27, and 29-30. 


Claim 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0299685 A1, referred hereinafter as D1) in view of Chaudhri et al. (US 2016/0070466 A1, referred hereinafter as D2) in view of (Screen captures from YouTube video clip entitled “Swype for Android demo”, uploaded on 12/29/2009 by user “mobileburn”.  Retrieved from URL address: https://www.youtube.com/watch?v=mRUoWUhcRlE, referred hereinafter as D5) in view of Kristensson et al. (US 7706616 B2, referred hereinafter as D6) in view of McFarland (US 5570462, referred hereinafter as D3). 


As per claim 26, the rejection of claim 25 further incorporated, D1 discloses,
wherein the at least one processor is configured… normalizing the first trajectory, (D1, figure 1, 4, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features matrix based on the user  
D1 fails to expressly disclose - to resize the first virtual keyboard to pre-set size and pre-set shape. 
D2 (figures 11A-14A, 0031-0037, 0265-0266) discloses/displays resizing the first virtual keyboard to pre-set size and pre-set shape (e.g. full size mode, ergonomic size mode). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing ergonomic virtual keyboard to a user so that the user can easily reach various keys as disclosed by D2 (abstract). 
D1/D2 discloses displaying of keyboard/resized keyboard and trajectory objects on the keyboard; however, D1 fails to expressly disclose – resizing the first [display object] to a pre-set size and a pre-set shape.
D3 (col. 3-6) discloses execute the at least one instruction to resize first display object, and second display object on first display object to a predetermined size and a predetermined shape (e.g. calculated vectors).
resizing the first [display object] to a pre-set size and a pre-set shape. This would have been obvious and desirable for the purpose of preserving original relationship between display elements/icons and windows as disclosed by D3 (col. 1-2).

As per claim 36:
Claim 36 is a method claim corresponding to system claims 26 and is of substantially same scope. 
Accordingly, claim 36 is rejected under the same rational as set forth for claim 26. 

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0299685 A1, referred hereinafter as D1) in view of Chaudhri et al. (US 2016/0070466 A1, referred hereinafter as D2) in view of (Screen captures from YouTube video clip entitled “Swype for Android demo”, uploaded on 12/29/2009 by user “mobileburn”.  Retrieved from URL address: https://www.youtube.com/watch?v=mRUoWUhcRlE, referred hereinafter as D5) in view of Kristensson et al. (US 7706616 B2, referred hereinafter as D6) in view of Bradford et al. (US 2015/0309984 A1, referred hereinafter as D4).  

As per claim 28, the rejection of claim 21 further incorporated, D1 discloses,
wherein the machine learning model is trained based on trajectory information of drawing inputs, corresponding to a same word, with respect to a plurality of types of virtual keyboard [languages] including the first virtual keyboard… , (D1, figure 1, 0019, 0022-0024, 0026,  0032-0033 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user input/swipe, where spatial feature includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into trained neural network having certain language model (e.g. English, Spanish, chines), and the neural networks outputs characters/words based on the spatial features.). 
D1 fails to expressly disclose – model is trained based on [inputs] with respect to a plurality of types of virtual keyboards including the first virtual keyboard and the second virtual keyboard and the second virtual keyboard. 
D4 (0039-0046, 0076, 0078-0079, 0081, 0084) discloses the machine learning model (language models) is trained (e.g. created/updated) based on [inputs] with respect to a plurality of types of virtual keyboards including the first virtual keyboard and the second virtual keyboard (e.g. keyboard having different character sets). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include model is trained based on [inputs] with respect to a plurality of types of virtual keyboards including the first virtual keyboard and the second virtual keyboard and the second virtual keyboard. This would have been obvious for the purpose of identifying and learning/updating language models with new words or languages collected from various 

As per claim 38:
Claim 38 is a method claim corresponding to system claims 28 and is of substantially same scope. 
Accordingly, claim 38 is rejected under the same rational as set forth for claim 28. 

 
Response to Arguments
	Applicant’s arguments filed on 01/28/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections.
	
Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144